Citation Nr: 0201161	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  00-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel
INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
both bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran's bilateral hearing loss was not reasonably 
shown to have had origins during service.

3.  The veteran's tinnitus was not reasonably shown to have 
had origins during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss neither incurred in nor aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

2.  Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims for service connection for bilateral hearing loss and 
tinnitus and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1999 to 2001, a VA 
examination from August 2001, and the veteran's statements 
and testimony before a hearing officer at a hearing held at 
the RO in June 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that his 
hearing was normal at his induction examination, conducted in 
October 1942.  The examination report noted that the 
veteran's hearing was 20/20 in both ears.  No abnormalities 
of the ears were noted.  The veteran's discharge examination, 
conducted in February 1946, also noted that the veteran's 
hearing was normal.  A whispered voice test was conducted at 
the examination and the veteran's hearing was 15/15 in both 
ears.  No abnormalities of the ears were noted.  The 
veteran's service medical records contain no mention of 
treatment for either hearing loss or tinnitus.  The veteran's 
report of discharge shows no combat or overseas duty.

In February 1999, the veteran had a VA audiological 
evaluation.  At that time, the veteran's pure tone thresholds 
were as follows:

 

A VA treatment note, dated September 1999, indicated that the 
veteran wore hearing aids in both ears.  The VA treatment 
notes from 1999 to May 2001 indicate that the veteran was 
seen several times for routine follow-up and various 
malfunctions of his hearing aids.  The treatment notes do not 
relate the veteran's hearing loss to service, and do not 
mention his tinnitus.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2000.  The veteran indicated that in 
February 1945 he was part of an inspection team that went to 
various units to test them for overseas preparedness with 
regard to chemical warfare.  He testified that on the day in 
question a short round was fired and exploded 25 to 30 feet 
away from the observers, which included the veteran.  The 
veteran stated that right after the incident he had severe 
ringing in the ears, which he finally got used to and it then 
subsided.  He testified that he first began to notice hearing 
loss in the last four to five years.  He also stated that he 
was not exposed to any loud noises in his post-service 
employment.  The veteran indicated that there is no history 
of hearing loss in his family.

A VA audiology exam was conducted in August 2001.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that he had a training accident during service, at 
which time a very loud noise occurred.  The veteran indicated 
that, at the time of the incident, he was treated with 
aspirin, which caused his hearing loss and tinnitus to become 
worse.  He reported that he experienced bilateral, 
progressive, constant, loud tinnitus and bilateral hearing 
loss, which had become very progressive over the past several 
years.

The veteran's pure tone thresholds were as follows:

 

His speech recognition scores were 96 percent in the right 
ear and 92 percent in the left ear.

The August 2001 examiner noted that his review of the 
veteran's claims file failed to substantiate tinnitus or 
hearing loss while the veteran was on active duty.  The 
examiner indicated his belief that both the veteran's 
bilateral hearing loss and tinnitus were age related.

The veteran submitted a letter to the RO in September 2001 
indicating that he had no additional medical evidence to 
provide in support of his claim.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  If a chronic disorder 
such as an organic neurological disorder, including 
sensorineural hearing loss, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's service medical records make no mention of 
problems with hearing or tinnitus, nor do they record any 
hearing loss while in service.  The veteran's induction and 
discharge examinations indicate that his hearing was within 
normal limits on both occasions and no abnormalities were 
noted.  In addition, there is no evidence on the record that 
indicates that the veteran was experiencing any form of 
hearing loss to a compensable degree within a year of 
separation.

The veteran's current VA treatment records do indicate that 
the veteran has a hearing loss that rises to the level of a 
disability under 38 C.F.R. § 3.385.  The August 2001 
examination report indicates that the veteran's auditory 
threshold is greater than 40 decibels at all measured 
frequencies.  However, there is no mention of the etiology of 
the veteran's hearing loss and tinnitus, nor is there any 
indication that the veteran's current hearing loss and 
tinnitus were incurred while in service.

The veteran's June 2000 testimony indicates that there was 
one incident of loud noise exposure while the veteran was in 
service.  However, there is no clinical evidence relating 
that incident to the veteran's current hearing loss and 
tinnitus.  While the veteran is competent to testify as to 
events that occurred while in service, and is competent to 
describe his symptoms, he is a lay person and cannot 
speculate on medical issues involving the etiology of a 
disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).

The veteran's August 2001 VA examination report indicates 
that the examiner read the claims file and took into account 
the veteran's report of the incident that occurred while in 
service.  The examiner specifically noted that he could find 
nothing in the veteran's claims file that could substantiate 
bilateral hearing loss or for tinnitus being related to 
service.  The examiner went on to indicate his belief that 
both conditions are likely to be age related.  Accordingly, 
the Board concludes that the veteran's bilateral hearing loss 
and tinnitus have not been shown to have had origins during 
service.


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

